        Case 1:19-cr-10080-NMG Document 2215 Filed 09/15/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

     UNITED STATES OF AMERICA                   )
                                                )
                             v.                 )   Criminal No.: 19-10080-NMG
                                                )
        GAMAL ABDELAZIZ et al.,                 )   LEAVE TO FILE UNDER SEAL
                                                )   GRANTED [DKT. 2214]
                     Defendants                 )

                        GOVERNMENT’S OPPOSITION TO
             DEFENDANT’S MOTION TO EXCLUDE EXHIBIT 563 [DKT. 2212]

       The defendant John Wilson’s motion to exclude Exhibit 563 should be denied because it

is meritless and simply rehashes arguments this Court has already rejected. See Dkt. 2212.

       Exhibit 563 is a September 15, 2018 telephone call – captured on a Court-authorized

wiretap – between Rick Singer and co-conspirator parent Marci Palatella. See Ex. A, (transcript

of Ex. 563); see also Dkt. 2106 (Palatella plea agreement). During the call, Palatella told Singer

that she had discussed his services and fees with Leslie Wilson,

         who is the wife of defendant John Wilson. Palatella described Ms. Wilson as “one of my

best friends,” and went on to discuss the fact that she knew Singer was working with the Wilsons’

daughters:

       Palatella: Everyone lies. One of my very best friends, the Wilsons, [UI] Johnny.

       Singer: Yeah I just talked to, I just talked to them this morning.

       Palatella: They’re, they’re, and I know you were gonna work with the girls cause
       she told me. She’s, they, I said, she’s one of my best friends and when I said to
       her, “come on, what does it really cost?” I said “I can’t figure this out there is no
       way it’s seven thousand dollars,” she said to me, “you should talk to John I don't
       really know”. Later I am like oh, bullshit. You know nobody, nobody and I, so, so
       Leslie’s what, I mean, Leslie and I share a lot.

Ex. A at 6:13–7:3.
        Case 1:19-cr-10080-NMG Document 2215 Filed 09/15/21 Page 2 of 5




       On the very same day, the government intercepted the call Singer referenced with the

defendant, John Wilson, in which the two men discussed the side-door scheme for Wilson’s twin

daughters. During that call, Singer proposed posing Wilson’s daughters as “a sailor or something.

Because of where you live.” Ex. B (transcript of Ex. 561) at 16:10–12. Wilson responded: “That’s

probably more than I wanna go for. Is there a two for one special? If you got twins?” Id. at 16:13–

15.

       The defendants’ motion should be denied for at least two reasons.

       First, Exhibit 563 is admissible non-hearsay because it contains co-conspirator statements

under Fed. R. Evid. 801(d)(2)(E) that are admissible in accordance with the Court’s pre-trial order

pursuant to United States v. Petrozziello, 548 F.2d 20 (1st Cir. 1977). See Dkt. 2108 at 9–10 (“The

Court finds no reason to depart from the procedure outlined by the First Circuit Court of

Appeals which    [allows]   a   court   to   admit   provisional   the   statements   of   alleged

coconspirators . . . subject to a determination at the close of the evidence.”). During the call,

Singer (who had not yet been approached by the government) and Palatella (a co-conspirator who

has pled guilty) discussed Palatella’s attempt to refer additional side-door clients to Singer.

Palatella also relayed to Singer, her co-conspirator, that she was aware he was going to “work

with” Wilson’s daughters, and that Wilson’s wife had directed her to “talk to John,” to find out

how much Singer’s services “really cost.” These are textbook co-conspirator statements that are

more than sufficient to satisfy, by a preponderance of the evidence, that there was a conspiracy

“embracing both the declarant[s] and the defendant” and that the statements were made during and

in furtherance of the conspiracy. See Dkt. 2108 at 10. As the First Circuit has noted, “[w]e think

it is common ground—and common sense—that the reporting of significant events by one



                                                2
        Case 1:19-cr-10080-NMG Document 2215 Filed 09/15/21 Page 3 of 5




coconspirator to another advances the conspiracy.” United States v. Sepulveda, 15 F.3d 1161,

1180 (1st Cir. 1993); see also United States v. Perez-Vasquez, 6 F.4th 180, 195 (1st Cir. 2021)

(holding that statements made to “foster[ ] a relationship of trust” or keep coconspirators “abreast

of current developments” may further the conspiracy, and rejecting argument that statements were

“idle chatter” or “gossip” not in furtherance of the conspiracy); United States v. Rivera-Donate,

682 F.3d 120, 132 (1st Cir. 2012) (explaining that Rule 801(d)(2)(E) is satisfied where statements

“provide reassurance, serve to maintain trust and cohesiveness among them, or inform each other

of the current status of the conspiracy”).

        The defendant’s contrary argument is premised on the notion that Ms. Wilson is not a co-

conspirator in this case. But the Court has already concluded otherwise, as Wilson acknowledges.

See Dkt. 2108 at 7 (denying Wilson’s motion in limine to exclude marital communications and

finding that communications between Wilson and his wife were subject to the joint-participant

exception to the marital privilege). The defendant presents no new reasons for the Court to revisit

that finding, and he ignores the Court’s directive that it “will give short shrift to motions addressing

the same issues that have already been decided.” Id.1

        Second, Exhibit 563 is relevant and probative of the nature and scope of the conspiracy,

and the relationships among the conspirators. For example, Singer’s statement to Palatella in

Exhibit 563 that “I just talked to them [Wilson] this morning” corroborates another government

exhibit, a September 15, 2018 wiretap call between Wilson and Singer (see Ex. B attached hereto,




        1
          Contrary to the defendant’s contention, the government has no intention of introducing
evidence of Ms. Palatella’s guilty plea before the jury. However, the government does intend to
introduce other evidence of Palatella’s involvement in the conspiracy, including the fact that
Donna Heinel secured the admission of Palatella’s son, among other Singer clients, as a recruited
athlete, based on a falsified athletic profile, in exchange for money.
                                                     3
        Case 1:19-cr-10080-NMG Document 2215 Filed 09/15/21 Page 4 of 5




transcript of Exhibit 561), when Wilson began inquiring about side-door deals for his twin

daughters:

       Singer: Well ya—if you just try the athlete side, and you were using the side door
       with the athlete it’s a done deal. Just like with John.

       Wilson: Right but you’re saying athletes side, even as an alumni is essentially
       [$]1.2 [million]?

       Singer: Absolutely. We got . . . guy’s giving up his spot, he’s, they’re not a good
       enough athlete to compete with.

Ex. B at 18:13–21 (emphasis added).

       Likewise, Exhibit 563 is relevant to disproving the defense argument that there was no

single conspiracy. For example, Mr. Wilson’s counsel today began his cross-examination of Bruce

Isackson as follows:

              Q.       You’ve never met my client Mr. Wilson, John Wilson. I’m
                       pointing to him. He’s sitting there next to Ms. Papenhausen.

              A.       I have met him before.

              Q.       When did you meet him?

              A.       I met him several times. I’ve been to his home.

              Q.       You’ve been in his home for an Autism Speaks fundraiser,
                       right, that he held?

              A.       That’s correct.

9/14/21 Trial Tr., 53:24–54:7. This line of cross-examination is noteworthy both because counsel

suggested that Mr. Wilson and Mr. Isackson had never met – despite apparently knowing that they

had – and because it demonstrates the significance to the defense of proving that the parents who

participated in the charged conspiracy were unknown to one another. In fact, Exhibit 563 and

other evidence will show that defendant Wilson and his wife specifically discussed with Ms.

Palatella their business with Mr. Singer, and additional evidence will show that they also
                                                4
        Case 1:19-cr-10080-NMG Document 2215 Filed 09/15/21 Page 5 of 5




introduced other participants to the conspiracy. This is not, as Wilson repeatedly contends,

evidence of “guilt by association.” Dkt. 2212 at 1, 7. It is evidence of guilt – and of how a

conspiracy works.

                                         CONCLUSION

       For the foregoing reasons, the defendant’s motion should be denied.

                                                      Respectfully submitted,

                                                      NATHANIEL R. MENDELL
                                                      Acting United States Attorney

                                                  By: /s/ Ian J. Stearns
                                                     KRISTEN A. KEARNEY
                                                     LESLIE A. WRIGHT
                                                     STEPHEN E. FRANK
                                                     IAN J. STEARNS
                                                     Assistant United States Attorneys

                                  CERTIFICATE OF SERVICE

       I hereby certify that this document will be sent electronically to the registered

participants as identified on the Notice of Electronic Filing.

       Dated: September 15, 2021                      /s/ Ian J. Stearns
                                                      IAN J. STEARNS




                                                  5
